White, J.
The appellant was tried and convicted for keeping a disorderly house. The complaint and the information based upon it stated the offense as defined in the-Code. Pasc. Dig., Arts. 2027, 2028. The accused lived at the house and kept a bar there and the evidence certainly established a prima facie case against him, which he did not attempt to rebut. The case of Couch v. The State, 24 Texas, 559, is similar in many respects. There are no questions raised in the case which are considered well taken, or of sufficient importance to require a reversal. Most of them have frequently been passed upon and settled by the supreme court and by this court. See Cora Morris v. The State, 38 Texas, 603; Mary Sylvester v. The State, 42 *191Texas, 496; Ada Thompson v. The State, 1 Texas Ct. of App. 56, and Jennie Thompson v. The State, decided at the present term, ante, p. 82.
The information charged that the offense was unlawfully committed, and, therefore, met and obviated the objection which was otherwise held good in the case of Stephanes v. The State, 21 Texas, 206.
The judgment of the lower court is affirmed.

Affirmed.